Exhibit 10.2

SUMMARY SHEET FOR EXECUTIVE CASH COMPENSATION

The following table sets forth annual base salaries provided to the Company’s
principal executive officer, principal financial officer and other named
executive officers in 2012 and the 2013 base salaries approved by the
Compensation Committee of the Board of Directors (“Committee”) on March 27,
2013.

 

Named Executive Officers

   2012 Base
Salaries      2013 Base
Salaries  

David S. Haffner, Chief Executive Officer

   $ 995,000       $ 1,055,000   

Karl G. Glassman, President and Chief Operating Officer

   $ 745,000       $ 785,000   

Matthew C. Flanigan, EVP and Chief Financial Officer

   $ 441,000       $ 475,000   

Joseph D. Downes, Jr., SVP, President – Industrial Materials

   $ 329,000       $ 338,000   

Dennis S. Park, SVP, President – Commercial Fixturing & Components

   $ 328,000       $ 338,000   

The executive officers will also be eligible to receive a cash award under the
Company’s 2009 Key Officers Incentive Plan (filed March 26, 2009 as Appendix B
to the Company’s Proxy Statement) in accordance with the 2013 Award Formula
(filed April 1, 2013 as Exhibit 10.1 to the Company’s Form 8-K). An executive’s
cash award is calculated by multiplying his annual salary at the end of the year
by a percentage (“Target Percentage”) set by the Committee, then applying an
award formula adopted by the Committee for that year. The Target Percentages
applicable to the Company’s principal executive officer, principal financial
officer and other named executive officers are shown in the following table. The
2013 Target Percentages were previously changed for Mr. Haffner (100% to 115%),
Mr. Glassman (75% to 90%) and Mr. Flanigan (65% to 80%) pursuant to Employment
Agreements, dated March 1, 2013, filed March 6, 2013 as Exhibits 10.2, 10.3 and
10.4, respectively, to our Form 8-K.

 

Named Executive Officers

   2013 Target
Percentages  

David S. Haffner, Chief Executive Officer

     115 % 

Karl G. Glassman, President and Chief Operating Officer

     90 % 

Matthew C. Flanigan, EVP and Chief Financial Officer

     80 % 

Joseph D. Downes, Jr., SVP, President – Industrial Materials

     50 % 

Dennis S. Park, SVP, President – Commercial Fixturing & Components

     50 % 

Individual Performance Goals. An executive’s cash award under the 2013 Award
Formula is based, in part, on individual performance goals established outside
the 2009 Key Officers Incentive Plan (20% relative weight). The goals for our
named executive officers in 2013 are:

David S. Haffner: Margin enhancement, strategic planning for profitable growth,
business unit portfolio management, and succession planning;

Karl G. Glassman: Margin enhancement, increase on-site reviews of operations,
remediation of internal audit findings, and succession planning;

Matthew C. Flanigan: Margin enhancement, continuous improvement projects,
information technology initiatives, working capital management, and enterprise
risk management;

Joseph D. Downes, Jr.: Increase free cash flow of targeted business, utilization
and efficiency initiatives, and working capital management; and

Dennis S. Park: Profitability of targeted businesses, customer and product
profitability initiatives, and succession planning.

The achievement of the individual performance goals is measured by the following
schedule.

Individual Performance Goals Payout Schedule

(1-5 scale)

 

Achievement

   Payout  

1 – Did not achieve goal

     0 % 

2 – Partially achieved goal

     50 % 

3 – Substantially achieved goal

     75 % 

4 – Fully achieved goal

     100 % 

5 – Significantly exceeded goal

     up to 150 % 